DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 23, 2021 has been entered. 
Claim Interpretation
The Examiner notes claims 12-16 and 20 are directed towards an apparatus and as such the material worked upon or the process of using the apparatus are viewed as recitation of intended use and are given no patentable weight (Please see MPEP 2114 R1-2115 R2 for further details).  Applicant has recited “an apparatus for automatically measuring an axis angle . . .from the cyldinrical axis at a selected rotational angle, . . .”.  The Examiner has interpreted the text after the term “for” in line 1 until the term, “the apparatus comprising:”, as intended use, and the intended use of for automatically measuring does not further limit the apparatus claim.
In this case the specific order in which steps occur (such as when the mold sections are rotated to when the monomer mixture is provided and when angle measure is performed) is considered a recitation of intended use.

The Examiner has interpreted the claimed apparatus as directed towards features of anterior and posterior mold sections, and any method steps or adapted to language are interpreted as functional limitations to the structure of the anterior and posterior mold sections.  

In claim 13 Applicant recites “each of the mold sections”, the Examiner interprets “each of the mold sections” as referencing the anterior and posterior mold sections.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12, 13, 15, 16, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Apollonio et al. (US 5,611,970 – hereinafter Apollonio) in view of Appleton (US 6,197,227) and Bevis (US 2004/0104494).
Regarding claim 12, Apollonio (Figs. 2 and 3 and Col. 2, lines 60 to Col. 3, line 16) discloses a method and apparatus for cast molding a toric contact lens with anterior and posterior mold sections including respective anterior and posterior mold cavity defining surfaces, where the mold sections being alignable at multiple rotational positions; and adjusting rotational alignment of the anterior and posterior mold sections with respect to one another to align the mold sections at a rotational position 
Apollonio (Col. 4, line 56 to Col. 5, line 7) further discloses a posterior mold section including detectable indicia (35) or a notch ( either the indicia or notch corresponding to a detectable feature on an outer wall), whereby the rotation of the posterior mold can be detected.  While Apollonio fails to disclose details of the detectable feature relative to one of the toric axis and ballast axis, Appleton (Figs. 15-18, abstract, Col. 7, lines 26-35) discloses an apparatus comprising a posterior mold section having a posterior mold surface (14’) for molding a posterior optical face of a toric contact lens.  Appleton 
Additionally, Apollonio (Fig. 3) discloses the assembled configuration defining a mold cavity, and (Fig. 2) discloses the sections spaced apart.  Therefore, it would be obvious to a person having ordinary skill in the art the anterior mold section and the posterior mold sections are moveable between a spaced apart configuration and an assembled configuration, as claimed.  
As discussed above, Apollonio (Figs. 2 and 3 and Col. 4, lines 41-55) discloses an anterior and posterior mold, where the anterior and posterior molds are adapted to rotate after depositing a curable mixture.  Therefore, it would be obvious to a person having ordinary skill in the art, each of the anterior and posterior mold sections with the detectable features are adapted to rotate to a predetermined angular location with respect to each other upon the mold cavity retaining the measured quantity of polymerizable lens-forming monomer mixture.  
Apollonio (Col. 4, line 66 to Col. 5, line 2) discloses once the mold sections are adjusted at the selected rotational position, the mold sections are assembled maintaining the selected rotational position.  Therefore, it would be obvious to a person having ordinary skill in the art the anterior and posterior mold sections in the assembled configuration are operable for maintaining their rotated predetermined angular location.  
Apollonio (Col. 4, line 56 to Col. 5, line 37) discloses a manner of ensuring the desired rotational positioning of the mold sections, such as engaging a notch or one or more detectable indicia can be detected and controlled, discloses both the anterior and posterior mold section may include a notch or 
Apollonio and Appleton fail to specifically state the detectable features of the posterior and anterior mold sections that define an axis angle of the anterior and posterior mold sections adapted to be measured prior to the curing.  However, as discussed above, Apollonio clearly discloses both the anterior and posterior molds may have detectable features (i.e. detectable indicia or notch) and Apollonio discloses with detectable indicia rotation of a mold can be detected and controlled.  Further, Bevis ([0031] and [0050]) teaches a means for measuring the angle between imaging marks (i.e. detectable features) on mold halves.  Therefore, based on the combined teachings of Apollonio, Appleton, and Bevis, It would have been obvious to a person having ordinary skill in the art, the detectable features of the posterior and anterior mold sections define an axis angle of the assembled anterior and posterior mold sections adapted to be measured prior to curing of the polymerizable lens-forming monomer mixture to ensure the anterior and posterior molds in order to detect and control an axis angle of the molds.  The obviousness statement is based on the teaching of Apollonio disclosing use of detectable indicia to detect and control rotation of a mold, and a means for measuring angle between detectable features of mold halves, and the knowledge of a person having ordinary skill in the art.  
Regarding claim 13, as discussed in the rejection of claim 13 above, Apollonio discloses each mold half having a single detectable feature which is identifiably distinct (figs. 2 and 3 and Col. 4, lines 43-65 and Col. 5, lines 20-29).
Regarding claim 15, Apollonio (claims) suggests curing after adjusting rotational alignment.  Therefore, a person having ordinary skill in the art would recognize the mold sections are maintained at the corresponding rotational position throughout curing of the polymerizable lens-forming monomer mixture.  
Regarding claim 16, as discussed in the rejection of claim 12 above, Apollonio discloses the mold sections being alignable at multiple rotational positions and Apollonio (Figures) does not disclose any limitations to the rotational alignment.  Therefore, it would be obvious to a person having ordinary skill in the art the mold sections are alignable at any rotational position, as claimed.
Regarding claim 20, as discussed in the rejection of claim 12 above, Apollonio discloses forming a toric lens from the polymerizable lens-forming monomer mixture, and therefore is operable as claimed.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Apollonio et al. (US 5,611,970 – hereinafter Apollonio) in view of Appleton (US 6,197,227) and Bevis (US 2004/0104494) as applied to claim 12 above, and further in view of Lawton et al. (US 2009/0166904 – hereinafter Lawton).  
Regarding claim 14, Apollonio fails to disclose the detectable feature of the posterior mold section and anterior mold section is a flange.  However, Lawton (Figs. 4 and 6, [0061] and [0064]) discloses tabs (58 or 88) used for alignment purposes of the anterior and posterior molds.  Therefore, it would be obvious to a person having ordinary skill in the art the notch or indicia used for alignment in the molds of Apollonio could be substituted by an alternative detectable feature for alignment, such as a tab, which one skilled in the art would recognize as a flange.  Additionally, since the tab of Lawton is a projection, it would be obvious to a person having ordinary skill in the art, a detectable feature, such as a flange, which is also a projection, could be used for alignment, based on the teachings of Lawton.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over Apollonio, Appleton, and Bevis in final rejection dated Dec. 2, 2019 have been considered, but are moot due to new grounds of rejection with the Apollonio, Appleton, and Bevis reference.  While, the same references are applied, the obviousness statement with Apollonio, Appleton, and Bevis has been modified (see 35 U.S.C. 103(a) rejections above).  The Examiner will address applicable arguments, since the same references have been applied.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner has applied the Apollonio, Appleton, and Bevis reference to teach obviousness of the claimed apparatus.  The Examiner has interpreted the claimed apparatus as directed towards features of anterior and posterior mold sections, and any method steps or adapted to language are interpreted as functional limitations to the structure of the anterior and posterior mold sections.  
Applicant states a summary of the Appollonio, Appleton, and Bevis reference, and then argues none of the cited references viewed individually, or in combination, suggest or disclose, “wherein the detectable features of the posterior and anterior mold sections adapted to be measured prior to curing of the polymerizable lens-forming monomer mixture.  
Applicant argues Apollonio fails to disclose any type of measuring step, and applicant references the office action dated Dec. 2, 2019.  The Examiner has applied additional teachings for the argued wherein limitation for Apollonio.  As stated in the office action, Apollonio (Col. 4, line 56 to Col. 5, line 37) discloses a manner of ensuring the desired rotational positioning of the mold sections, such as one or more detectable indicia, whereby rotation of the mold can be detected and controlled, discloses both 
Apollonio and Appleton fail to specifically state the detectable features of the posterior and anterior mold sections that define an axis angle of the anterior and posterior mold sections adapted to be measured prior to the curing.  However, as discussed above, Apollonio clearly discloses both the anterior and posterior molds have detectable features (i.e. detectable indicial or notch) and Apollonio discloses with detectable indicia rotation of a mold can be detected and controlled.  Further, Bevis ([0031] and [0050]) teaches a means for measuring the angle between detectable features on mold halves.  Therefore, based on the combined teachings of Apollonio, Appleton, and Bevis, It would have been obvious to a person having ordinary skill in the art, the detectable features of the posterior and anterior mold sections define an axis angle of the assembled anterior and posterior mold sections adapted to be measured prior to curing of the polymerizable lens-forming monomer mixture to ensure the anterior and posterior molds in order to detect and control an axis angle of the molds.  The obviousness statement is based on the teaching of Apollonio disclosing use of detectable indicia to detect and control rotation of a mold, and a means for measuring angle between detectable features of mold halves, and the knowledge of a person having ordinary skill in the art.
Applicant argues Appleton’s teachings of backlash.  The Examiner has not applied Appleton’s teaching of backlash to the argued wherein statement comprising the adapted to language.
Applicant argues the teachings of Bevis cannot be applied to the alignment step of Appleton.  The Examiner has not applied Bevis to Appleton.  As stated above, Bevis is used to disclose it is known 
Therefore, the Examiner maintains the combined teachings of Apollonio, Appleton, and Bevis, as presented in the new grounds of rejection, and the knowledge of a person having ordinary skill in the art, provides for obviousness of the measuring/detecting of an axis angle of the assembled anterior and posterior mold sections adapted to be measured prior to curing of the polymerizable lens-forming monomer mixture.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LISA L HERRING/               Primary Examiner, Art Unit 1741